Appeal dismissed, without costs, unless appellant shall file and serve record and brief on or before March 15, 1977, in which event motions to dismiss denied. With respect to the purported statutory stay, we are of the opinion that the board’s appeal from the judgment of Special Term dismissing the petition did not effect an automatic stay of further proceedings before the commissioner or compliance with the commissioner’s interim order of June 22, 1976 (CPLR 5519, subd [a]; cf. Robey v State of New York, 42 AD2d 694). Sweeney, J. P., Mahoney, Main and Larkin, JJ., concur.